Case: 14-50643          Document: 00512981678          Page: 1   Date Filed: 03/25/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                          No. 14-50643
                                        Summary Calendar
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                              March 25, 2015
UNITED STATES OF AMERICA,
                                                                               Lyle W. Cayce
                                                                                    Clerk
                                                        Plaintiff-Appellee

v.

JUAN GUEL-NEVARES, also known as Juan Guel-Nevarez,

                                                        Defendant-Appellant

-----------------------------------------------------
CONSOLIDATED with No. 14-50645


UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee

v.

JUAN GUEL-NEVARES, also known as Juan Guel-Nevarez, also known as
Juan Guel Nevarres,

                                                        Defendant-Appellant


                      Appeals from the United States District Court
                            for the Western District of Texas
                                USDC No. 3:14-CR-333-1
     Case: 14-50643      Document: 00512981678         Page: 2    Date Filed: 03/25/2015


                                     No. . 14-50643
                                   c/w No. 14-50645


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Juan Guel-Nevares appeals the 27-month within-Guidelines sentence
imposed following his guilty-plea conviction for illegal reentry following
deportation, in violation of 8 U.S.C. § 1326. He also appeals the consecutive
12-month sentence imposed following the revocation of a prior term of
supervised release. Guel contends that the combined 39-month sentence was
substantively unreasonable because it was greater than necessary to satisfy
the sentencing goals in 18 U.S.C. § 3553(a). He argues that U.S.S.G. § 2L1.2
is not empirically based and effectively double counts a defendant’s criminal
record. Guel also contends that the range overstated the seriousness of his
nonviolent reentry offense and that the combined sentence failed to account for
his personal history and characteristics.
       The 27-month sentence imposed for Guel’s illegal-reentry offense was
within the Guidelines range and is therefore entitled to a presumption of
reasonableness. See United States v. Lopez-Velasquez, 526 F.3d 804, 809 (5th
Cir. 2008). Guel concedes that his argument is foreclosed by circuit precedent
that the presumption of reasonableness should not apply to his illegal-reentry
sentence because the Guidelines provisions relating to illegal reentry lack an
empirical basis. See United States v. Mondragon-Santiago, 564 F.3d 357, 366-
67 (5th Cir. 2009).
       We have consistently rejected “double counting” arguments and
arguments that Section 2L1.2 results in excessive sentences because it is not



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2
    Case: 14-50643    Document: 00512981678    Page: 3   Date Filed: 03/25/2015


                                No. . 14-50643
                              c/w No. 14-50645
empirically based. See Duarte, 569 F.3d at 529-31. We have also rejected the
“international trespass” argument that Guel asserts. See United States v.
Juarez-Duarte, 513 F.3d 204, 212 (5th Cir. 2008). Additionally, Guel’s motives
for reentry are not sufficient to rebut the presumption of reasonableness. See
United States v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008).
      The district court considered the Section 3553(a) factors, including
Guel’s personal history. Guel has not shown the district court failed to give
proper weight to his arguments or any particular Section 3553(a) factor during
sentencing. See United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
      In addition, Guel has not shown that the within-Guidelines 12-month
revocation sentence was plainly unreasonable. See United States v. Miller, 634
F.3d 841, 843 (5th Cir. 2011). As to the consecutive nature of the sentences,
the district court had the discretion to order that the sentences be served
consecutively. See United States v. Whitelaw, 580 F.3d 256, 260-61 (5th Cir.
2009); see also 18 U.S.C. § 3584(a); U.S.S.G. § 7B1.3(f) & comment. (n.4), p.s.
The consecutive sentence was also entitled to a presumption of reasonableness.
See United States v. Candia, 454 F.3d 468, 472-73 (5th Cir. 2006).
      AFFIRMED.




                                      3